            Case 2:20-cv-01637-CKD Document 4 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KIP BRANSON,                                          No. 2:19-cv-2452 KJM AC P
12                          Plaintiff,
13              v.                                          ORDER
14    TRINITY COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                            Defendants.
16

17

18             Plaintiff has filed a letter in this case informing the court that he timely filed a First

19   Amended Complaint (FAC) but failed to designate the case number. See ECF No. 21. The

20   undersigned has determined that the intended FAC was filed as a new complaint in a new action,

21   Branson v. Krouse et al., Case No. 2:20-cv-1637 CKD P. Review of that complaint and the

22   original complaint in the instant case demonstrate that the new complaint in Case No. 2:20-cv-

23   1637 CKD P should be filed as the FAC in the instant case.

24             Accordingly, IT IS HEREBY ORDERED that:

25             1. The findings and recommendations filed in this case on August 18, 2020, ECF No. 19,

26   are VACATED.

27   ////

28   ////
                                                            1
        Case 2:20-cv-01637-CKD Document 4 Filed 08/21/20 Page 2 of 2

 1          2. The Clerk of Court is directed to file the complaint in Case No. 2:20-cv-1637 CKD P
 2   as a First Amended Complaint in the instant case, and to close Case No. 2:20-cv-1637 CKD P as
 3   inappropriately opened.
 4          IT IS SO ORDERED.
 5   DATED: August 20, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
